DETAILED ACTION
	This is the first office action or US Application 17/183,612 for an Electrical Wire Guiding Apparatus.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 8,674,222 to Hsieh.  Regarding claim 1, Hsieh discloses an electrical wire guiding apparatus comprising a plurality of link members (11, 12) that are pivotably connected in series and have accommodation spaces for an electric wire provided therein (see fig.  by 11, 12) in which a surface (top of 12) positioned on an inner side of a bend in a pivoted state, is open as an opening surface (11 and 12 form an opening that extends upward), and a cover (17) that is engaged with the link body and blocks the opening surface.
Regarding claim 2, adjacent link bodies (11, 12) come into contact with each other in the pivoted state, thereby limiting a bending angle relative to each other, and the cover is disposed at a position at which the cover does not come into contact with an adjacent link member in a state where the bending angle is limited.
Regarding claim 3, adjacent link bodies are configured to come into surface contact with each other in a pivoted state.
Regarding claim 4, the cover (17) includes an inclined portion (172 or 173) inclined in an inclination direction corresponding to the bending angle so as to separate from an adjacent link body.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2008/0236131 to Komiya
US 2017/0037985 to Lin
US 2021/0285518 to Isoda
US 2011/0185697 to Egami
US 2005/0198937 to Komiya
US 6725642 to Tsutsumi
US 5638672 to Furukawa
The above prior art discloses various electrical wire guiding apparatus.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN M MARSH whose telephone number is (571)272-6819. The examiner can normally be reached Mon-Thurs 9 am-7:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 



(toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEVEN M. MARSH
Primary Examiner
Art Unit 3632



/STEVEN M MARSH/Primary Examiner, Art Unit 3632